IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF ALABAMA
SOUTHERN DIVISION
WILLIAM TAFT HARRIS,
Plaintiff,
Case No.: 1:18-cv-1055-ECM
Vv.

WAL-MART STORES EAST LP,
Defendant.

JOINT STIPULATION OF DISMISSAL
COME NOW the parties hereto, by and through their undersigned counsel of
record, and hereby stipulate to the dismissal, with prejudice, of the above styled
lawsuit and any and all claims contained therein. As grounds therefor, the parties
show unto the court that a full and final settlement has been effectuated.

Respectfully submitted,

    
   

eae

 

 

 

J onavhan S. Harbuck — Kira Fontes

 

AcauU
Lynlee Wells Palmer Counsel for Plaintiff
Harbuck Keith & Holmes LLC The Fonteneau Firm LLC
3595 Grandview PK WY, Suite 400 A member of the 5 Points Law Group LLC
Birmingham, AL 35243 2151 Highland Avenue, Ste. 205
T: 205-547-5551 F: 205-547-5621 Birmingham, AL 35205

T: 205.564.9005 F: 205.564-9006
